DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 04/26/2022 with Amended Claims and Applicant's Remarks filed on  04/26/2022.
Applicant has amended claims 1, 19, and 20 according to Amendments filed on  04/26/2022. Claims 1, 2, and 4-21 are pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 19, and 20 recite – “in response to the electronic communication, receiving an outcome preference from the one or more computing devices associated with the plurality of individual customers; using the outcome preference to further train the machine leaning model.” There is no description/disclosure of an “outcome preference” within the Applicant’s originally filed specification. Examiner, using BRI, interprets this features as an desired outcome for the advertiser or a preference of the user.

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2013/0024211 to Monteforte.

With respect to Claim 1:
Monteforte teaches:
A method, the method comprising: performing continuous learning using decision outcomes of a machine learning model, the machine learning model also being trained on historical data, the historical data corresponding to a customer type, (i.e. applying machine learning process to historical data stored in data stores, wherein the historical data includes demographic data of the customer) (Monteforte: ¶ [0047] “In particular, the system 100 includes one or more data stores 110 that house advertiser and user or consumer information, among other things. For example, such information can include, without limitation, demographic information, context information (e.g., location, extrinsic data ... ), transaction history, and/or personal health data.” Furthermore, as cited in ¶  [0126] “Furthermore, as will be appreciated, various portions of the disclosed systems above and methods below can include or consist of artificial intelligence, machine learning, or knowledge or rule based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers...). Such components, inter alia, can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent.” Furthermore, as cited in ¶ [0128] “At reference 1430, answers or responses to the one or more questions are acquired from a use. Subsequently, a data store can be updated with this learned information.”),
the historical data being stored on a server and retrieved by the machine learning model from the server, the historical data including actions performed by one or more of a plurality of individual customers of a client in response to one or more preceding electronic communications, the actions being performed with respect to at least one of the following: the one or more preceding electronic communications and a product or service associated with the one or more preceding electronic communications (i.e. historical data includes user’s previous interaction with advertisements wherein the model retrieves historical data in order to analyze it and classify user into segment/outcome preference. Examiner notes that advertisements are an electronic communication and promote a product or service.) (Monteforte: ¶¶ [0111] [0112] “Historical usage component 1160 allows the correlation component to match advertisements as a function of historical advertisement usage. In other words, previously received, activated and/or redeemed advertisements or offers can form a basis for future matching. For example, if a user previously redeemed an advertiser's promotional offer, the same or similar offers can be subsequently matched with higher relevance. Furthermore, it is to be appreciated that historical advertisement usage can be employed with respect to not only a single advertiser and consumer but also across all advertisers as well as all consumers or subsets thereof…Furthermore, predictions can be made as a function of one or more models including industry standard models as well as learned or otherwise acquired behavioral models. By way of example, it is known that if a man purchases diapers at a grocery store he will also likely purchase beer.”);
automatically creating an electronic communication personalized for each of a plurality of individual customers of a client, the plurality of individual customers being similar to the customer type, the automatically creating including (i.e. automatically creating advertisements for consumers satisfying certain parameters, wherein the plurality of customers are similar because they are within the particular parameters) (Monteforte: ¶ [0081] “Furthermore, if sufficient information is provided, the advertiser suggestion component 520 can automatically generate an advertisement, promotional offer of the like for presentation to the advertiser. Upon permission, the advertisement can be activated and pushed to potential consumers. Further yet, the advertiser can simply authorize pushing automatically generated advertisements to users within particular parameters (e.g., discount amount, product category...) without additional confirmation.” Furthermore, as cited in ¶ [0083] “In accordance with one embodiment the quantified value component 530 can produce a market assessment designed to form a snapshot of a target market in terms of demographics (e.g., age, gender, income ... ), psychographics (e.g., hobbies, interests, wants, needs, fears, aspirations .. . ) and behaviors ( e.g., where they shop, when they shop, how often they go out, when they want to receive offers, how much money they spend ... ). Once such information has been collected, advertisers have ample data to estimate response and return on investment of a potential advertisement.”):
dynamic configuring the electronic communication, using decision making by the machine learning model, for each of a plurality of individual customers into a single campaign for the client that optimizes both relevancy for each of a plurality of individual customers and one or more desired business outcomes for the client (i.e. electronic communication is dynamically generated and tailored according to customer and desired business goal) (Monteforte: ¶¶ [0070] [0071] “Returning briefly to FIG. 1, the marketing support system 100 includes an analysis component 130 communicatively coupled to the data store(s) 110. The analysis component 130 can execute various analytics or logic over various data including consumer profiles, preferences, and purchasing behavior to help advertisers drive highly targeted and effective advertisement campaigns and provide consumers with precisely tailored advertisements. Although not limited thereto, in one embodiment, the analysis component 130 can identify community likeness, affinity grouping, and/or market or micro segmenting…A cornerstone of the desired learning relationship is having members that teach the marketing system about their specific needs. In other words, the system does not solely rely on information about the member ( e.g., purchased demographic data) but on information from members. This insight enables the marketing system to convert a sale from a onetime event into a continuous iterative process.” Furthermore, as cited in ¶ [0081] “Furthermore, if sufficient information is provided, the advertiser suggestion component 520 can automatically generate an advertisement, promotional offer of the like for presentation to the advertiser. Upon permission, the advertisement can be activated and pushed to potential consumers. Further yet, the advertiser can simply authorize pushing automatically generated advertisements to users within particular parameters (e.g., discount amount, product category...) without additional confirmation.”);
sending the electronic communication to one or more computing devices associated with the plurality of individual customers to display the electronic communication on the one or more computing devices (i.e. advertisements are matched to users and delivered to them) (Monteforte: ¶ [0134] “At this point, the advertisement could be adjusted prior to affording the advertisement to users ( e.g., adjust the discount offer from 20% to 10%). Accordingly, the advertisement can simply be a suggestion. Along those lines, an advertisement need not be generated at all. Furthermore, as cited in ¶ [0137] “At reference numeral 2060, advertisements are matched to consumers as a function of consumer, advertiser, and/or context information. Matched advertisements can subsequently be delivered to users/consumers at numeral 2070.”);
in response to the electronic communication, receiving an outcome preference from the one or more computing devices associated with the plurality of individual customers (i.e. in response to offers viewed/activated/redeemed, an action that will drive the desired outcome or outcome preference is determined, wherein the analysis is performed according to a machine learning process) (Monteforte: ¶¶ [0130]-[0132] “At numeral 1520, transactional history is identified and analyzed. The transactional history can correspond to offers viewed, activated, and/or redeemed, among other things. At reference numeral 1530, the user can be classified into one or more market segments or affinity groups as a function of at least demographic and transactional data…Classification can aid predictive correlation since a user's needs or desires can be linked to one or more groups, for example. Furthermore, a change in groups can allow needs or desires to be attributed to a user even though the user may not yet be aware thereof. For instance, a move from single to married or from married to married with children cause different advertisements to be matched and delivered. In particular, upon birth of a child a user may be moved to such an affinity group and provided with advertisements for the latest most popular infant toy that the user was previously unknown to the user. Of course, it should be appreciated that such groups can be much more specific or granular (e.g., micro segment)…At reference 1610, a determination is made as to what has happened in the past. At 1620, a determination is made as to what is happening currently, and at 1630, a determination is made as to what is likely to occur in the future. These determinations can be made at least in part based on current and previously recorded data house in one or more data store, for instance. Furthermore, various statistical, mathematical, and or other algorithmic techniques can be employed with respect to making these determinations. At reference numeral 1640, an action that will drive the best outcome or in other words an optimal action is identified, determined, or inferred.”); and 
using the outcome preference to further train the machine leaning model (Examiner notes active learning is a machine learning process wherein the results are fed back into the model in order to refine the learning model) (i.e. utilizing active learning to improve the machine learning model) (Monteforte: ¶ [0045] “Feedback and customization capabilities make it possible to provide a bridge for advertisers to interact with potential consumers. Feedback or other information can be actively collected from consumers by engaging them in a dialog that is designed to extract pertinent information. Such dialog information in conjunction with other information such as transactional activity can produce a learning relationship between advertisers and consumers that can change over time as a function of interaction as well as non-interaction, among other things. This relationship learning capability enables advertisements to be increasingly tailored and a consumer more precisely differentiated from other consumers. Furthermore, a variety of analytics can be executed with respect to acquired data. For instance, affinity groups or the like can be generated and employed to make predictions about consumer needs or desires.” Furthermore, as cited in ¶ [0059] “In order to create a learning relationship, a continuous feedback link and dialogue between a mobile marketing system and its members can be established.”).

With respect to Claim 2:
Monteforte teaches:
The method of claim 1, wherein the decision-making further uses a user context and/or an external context (Monteforte: ¶ [0096] “Moreover, context can include more than simple consumer and advertiser location. In particular, extrinsic data component 820 can receive, retrieve, or otherwise obtain or acquire additional data or information that is useful in advertisement correlation. As used herein, extrinsic data excludes location or explicitly specified profile or preference information, unless otherwise clearly stated. Extrinsic data, however, does include at least that which is outside control of either a consumer or advertiser. Examples of such data include, without limitation, time, temperature, weather, altitude, barometric pressure, time of day, and day of week. Furthermore, extrinsic data can also refer to data or information that is extrinsic to the advertiser while it may be at least to a degree intrinsic to or within control of the consumer. For instance, consider a consumer's proximity to other consumers or velocity. The extrinsic data component 820 can acquire this information in a variety of different ways including via sensors (e.g., user device, external, environmental, proximity...) and third party services, among others. For example, temperature can be determined from a thermometer associated with a mobile device or from a weather service.”).

Claim 3 is canceled.


With respect to Claim 4:
Monteforte teaches:
The method of claim 1, wherein the campaign is an organized course of action to promote and sell a product or a service (i.e. campaign is in the form of a coupon in which the user can redeem it to purchase a product or a service) (Monteforte: ¶ [0105] “For instance, a consumer can be notified of such a coupon first with a description of the product and/or service offer. This can be termed and offer impression. Subsequently, if interested, the consumer request more details including the coupon and promotional code.”).

With respect to Claim 5:
Monteforte teaches:
The method of claim 2, wherein the external context is an event affecting the ability of a customer to visit a physical store location (i.e. weather is an event affecting the ability of a customer to visit a physical store location) (Monteforte: ¶ [0096] “Moreover, context can include more than simple consumer and advertiser location. In particular, extrinsic data component 820 can receive, retrieve, or otherwise obtain or acquire additional data or information that is useful in advertisement correlation. As used herein, extrinsic data excludes location or explicitly specified profile or preference information, unless otherwise clearly stated. Extrinsic data, however, does include at least that which is outside control of either a consumer or advertiser. Examples of such data include, without limitation, time, temperature, weather, altitude, barometric pressure, time of day, and day of week. Furthermore, extrinsic data can also refer to data or information that is extrinsic to the advertiser while it may be at least to a degree intrinsic to or within control of the consumer. For instance, consider a consumer's proximity to other consumers or velocity. The extrinsic data component 820 can acquire this information in a variety of different ways including via sensors (e.g., user device, external, environmental, proximity...) and third party services, among others. For example, temperature can be determined from a thermometer associated with a mobile device or from a weather service.”).

With respect to Claim 6:
Monteforte teaches:
The method of claim 1, wherein the business context includes one or more particular performance goals of a business (i.e. context advertisement preferences or campaign settings) (Monteforte: ¶ [0104] “The advertiser component 630 also includes an advertisement builder component 1030. As the name suggests, the advertisement builder component 1030 facilities construction of advertisements and/or advertising campaigns. Although not limited thereto, in accordance with one embodiment a series of graphical user interfaces can be presented to an advertiser that guides him/her through such a process. It should be appreciated that preferences or settings can be associated with advertisements at this point including such things as categories, subcategories, keywords, gender, age range, interests, and hobbies, among other things. Further yet, such settings can relate to advertisement and/or campaign validity including but not limited to validity dates ( e.g., start date and end date), number of times a user can receive an advertisement, delivery schedule and maximum number of impressions. Together the preferences and settings relating to an advertisement can comprise an advertisement profile.”).

With respect to Claim 7:
Monteforte teaches:
The method of claim 6, wherein the one or more particular performance goals include overall or category-specific revenue growth, merchandising sell-thru rates, or converting one-time buyers to repeat buyers (i.e. revenue growth in micro segments, upsell or cross-sell rates, and converting one time buyers to loyal buyers) (Monteforte: ¶¶ [0150] [0151] “First, marketing campaign effectiveness can increase with improved response rates. This can be accomplished by providing advertisers with pre-calculated micro segmentation (e.g., market segments, affinity groups) along with predictive analysis to support tactical advertisement generation…Second, sales revenue can be increased in a number of ways. For instance, wallet share or the overall proportion of income designated for a merchant is increased for each customer. Additionally, cross selling and up selling opportunities are enhanced.” Furthermore, as cited in  ¶¶ [0072] [0073] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences…By integrating community likeness analysis, the marketing system will be in a position to anticipate what a particular member wants, even before she realizes she wants it. Community likeness analysis is enabled by accumulating information about the whole community of members' tastes, needs, and preferences.”).

With respect to Claim 8:
Monteforte teaches:
The method of claim 2, wherein the user context includes behavioral data for the particular user (Monteforte: ¶ [0083] “In accordance with one embodiment the quantified value component 530 can produce a market assessment designed to form a snapshot of a target market in terms of demographics (e.g., age, gender, income...), psychographics (e.g., hobbies, interests, wants, needs, fears, aspirations...) and behaviors ( e.g., where they shop, when they shop, how often they go out, when they want to receive offers, how much money they spend...). Once such information has been collected, advertisers have ample data to estimate response and return on investment of a potential advertisement.”).

With respect to Claim 9:
Monteforte teaches:
The method of claim 8, wherein the behavioral data includes electronic communication opens/views/clicks, or on-site and in-store interactions and purchases (Monteforte: ¶ [0074] “Specifically, this aspect will alert the member that this is a new aspect of her behavior that has been learned or inferred. The member's information can then be automatically updated and/or updated with approval by clicking on a link, for example. In one instance, this can arise when the member has performed a search across all offers and has activated an offer that was not sent to her because it did not satisfy the member's current profile and preference settings.” Furthermore, as cited in ¶ [0144] “A user's path is predicted based on a variety of factors including, among other things historical paths or behavior models. For example, one particular user may visit all stores on a first side and then all stores on a second side while a different user may prefer to visit stores in a zigzag pattern.”).

With respect to Claim 10:
Monteforte teaches:
The method of claim 8,wherein the behavioral data includes derived data points wherein the derived data points include predicted lifetime value, buyer lifecycle stage, category affinity, age, and/or geo-location (i.e. lifetime value, category or community affinity, and user info such as age and location)  (Monteforte: ¶¶ [0072] [0073] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences…By integrating community likeness analysis, the marketing system will be in a position to anticipate what a particular member wants, even before she realizes she wants it. Community likeness analysis is enabled by accumulating information about the whole community of members' tastes, needs, and preferences.” Furthermore, as cited in ¶ [0083] “In accordance with one embodiment the quantified value component 530 can produce a market assessment designed to form a snapshot of a target market in terms of demographics (e.g., age, gender, income...), psychographics (e.g., hobbies, interests, wants, needs, fears, aspirations...) and behaviors (e.g., where they shop, when they shop, how often they go out, when they want to receive offers, how much money they spend...).” Furthermore, as cited in ¶ [0142] “At reference numeral 2410, a user's geographical location is determined. For example, location can be determined based on substantially real-time tracking via GPS for instance, utilizing proximity sensors, and/or network transmission triangulation, among other things.”).

With respect to Claim 11:
Monteforte teaches:
The method of claim 10, wherein the predicted lifetime value is in terms of engagement in the form of clicks, purchases, and/or revenue (Monteforte: ¶ [0072] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences.” Furthermore, as cited in ¶ [0154] “Furthermore, attrition is reduced for a number of reasons. First, loyalty is increase through active learning and relationship marketing, because it makes in more difficult for a member to expend time and effort searching for a competitor's offer that satisfies his preferences at the same level such as product, price, location, integration in lifestyle, etc. Second, customer service is inherently improved.”).

With respect to Claim 12:
Monteforte teaches:
The method of claim 1 wherein the electronic communication is dynamically configured to include personalized recommendations (Monteforte: ¶ [0070] “Returning briefly to FIG. 1, the marketing support system 100 includes an analysis component 130 communicatively coupled to the data store(s) 110. The analysis component 130 can execute various analytics or logic over various data including consumer profiles, preferences, and purchasing behavior to help advertisers drive highly targeted and effective advertisement campaigns and provide consumers with precisely tailored advertisements. Although not limited thereto, in one embodiment, the analysis component 130 can identify community likeness, affinity grouping, and/or market or micro segmenting.”).

With respect to Claim 13:
Monteforte teaches:
The method of claim 12, wherein the electronic communication is further dynamically configured to include personalized content and/or a personalized offer (Monteforte: ¶ [0081] “Furthermore, if sufficient information is provided, the advertiser suggestion component 520 can automatically generate an advertisement, promotional offer of the like for presentation to the advertiser. Upon permission, the advertisement can be activated and pushed to potential consumers. Further yet, the advertiser can simply authorize pushing automatically generated advertisements to users within particular parameters (e.g., discount amount, product category...) without additional confirmation.”).

With respect to Claim 14:
Monteforte teaches:
The method of claim 1, wherein the electronic communication is dynamically configured to include one or more personalized recommendations (i.e. offer is to purchase a product), along with a personalized content (i.e. instructions to redeem offer), and a personalized offer (i.e. discount of the offer) (Monteforte: ¶ [0138] “The notification can provide a brief description of the offer to aid the user in determining whether to further investigate the offer. At numeral 2120, the offer is accessed which includes additional information including a promotional or other unique code (e.g., alphanumeric, bar code), among other things. In one implementation, the offer can be accessed through or with help from the notification. For example, a link can be provided in the notification for navigating to the offer. Alternatively, the notification can facilitate sending a specific text message that will initiate provisioning of the offer. Still further, yet a phone number can be provided in the notification to access the offer. At reference numeral 2130, the offer can be redeemed at a point of sale for purchase of specific products or services. At a physical store, redemption can involve providing the promotional or other code to a user visually, verbally and/or electronically by way of scanning or beaming, for instance. Alternatively, the offer can be redeemed at an online store by entering a particular code or alternatively the code may be automatically entered or provided to the online store.”).

With respect to Claim 15:
Monteforte teaches:
The method of claim 1, wherein the electronic communication is dynamically configured as an electronic message (Monteforte: ¶ [0085] “User preferences or settings can include, without limitation, categories of products/services of interest, companies of interest, keywords, advertisement delivery schedule ( e.g., days of week, time of day…), and means of notification and/or delivery (e.g., text message, email, local application...). Alone or in combination, the user profile and/or preferences can act as advertisement filters for matching advertisements, as will be described further infra.”).

With respect to Claim 16:
Monteforte teaches:
The method of claim 1, wherein the electronic message is an email message or a text message (Monteforte: ¶ [0085] “User preferences or settings can include, without limitation, categories of products/services of interest, companies of interest, keywords, advertisement delivery schedule ( e.g., days of week, time of day…), and means of notification and/or delivery (e.g., text message, email, local application...). Alone or in combination, the user profile and/or preferences can act as advertisement filters for matching advertisements, as will be described further infra.”).

With respect to Claim 17:
Monteforte teaches:
The method of claim 1, wherein the behavioral data for a particular customer is used by the machine learning model for personalization to determine an optimal combination of message elements to include in the electronic communication (i.e. machine learning or active learning is applied to determine a combination of information to include in the communication such as recommendation and alerts to refill prescription) (Monteforte: ¶ [0156] “In addition to the advertising and marketing applications described above, one or more of the active learning and advanced relationship building aspects described herein can be applied in the context of a health and wellness system. The health and wellness system can utilize active learning and relationship building to provide users with personalized health management information. Information provided by the health and wellness system can include, but is not limited to, medication does reminders, information regarding potential health issues the user is at risk of experiencing, disease state education, recommendations for lifestyle changes designed to mitigate risks associated with the user's current or potential health problems, customized incentives for participating in recommended wellness programs, and other such information.”).

With respect to Claim 18:
Monteforte teaches:
The method of claim 1, wherein the one or more business outcomes includes at least increasing the likelihood of converting one-time buyers into repeat buyers (Monteforte: ¶ [0072] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences.”).

With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 1. Claim 19 recites “a system, the system comprising: a hardware processor; and a memory communicatively coupled with the hardware processor, the memory storing instructions which when executed by the hardware processor performs a method” (Monteforte: ¶ [0212]) as recited by method claim 1. Claim 19 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claims 1 and 12. Claim 20 recites “a method for communication of one or more campaigns via personalized electronic messaging, the method comprising:” (Monteforte: ¶ [0005]) the steps performed by claims 1 and 12. Claim 20 does not teach or define any new limitations beyond claims 1 and 12. Therefore it is rejected under the same rationale.

With respect to Claim 21:
Monteforte teaches:
The method of claim 2, wherein the external event includes at least one of the following: weather, a proximity of the customer to the physical store location, and a sporting event outcome (i.e. events include weather, distance to retail store, and sporting event) (Monteforte: ¶ [0096] “Moreover, context can include more than simple consumer and advertiser location. In particular, extrinsic data component 820 can receive, retrieve, or otherwise obtain or acquire additional data or information that is useful in advertisement correlation. As used herein, extrinsic data excludes location or explicitly specified profile or preference information, unless otherwise clearly stated. Extrinsic data, however, does include at least that which is outside control of either a consumer or advertiser. Examples of such data include, without limitation, time, temperature, weather, altitude, barometric pressure, time of day, and day of week. Furthermore, extrinsic data can also refer to data or information that is extrinsic to the advertiser while it may be at least to a degree intrinsic to or within control of the consumer. For instance, consider a consumer's proximity to other consumers or velocity. The extrinsic data component 820 can acquire this information in a variety of different ways including via sensors (e.g., user device, external, environmental, proximity...) and third party services, among others. For example, temperature can be determined from a thermometer associated with a mobile device or from a weather service.” Furthermore, as cited in ¶ [0077] “For example, it can be determined that it is a warm summer morning and a user is in the proximity of a coffee shop.” Furthermore, as cited in ¶ [0148] “Further yet, if there is a basketball game, which one or more group members plans or would like to attend, then advertisements can further be linked to bars or restaurants close to the event.”).

Response to Arguments
Applicant’s arguments see pages 8-12 of the Remarks disclosed, filed on 04/26/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1, 2, and 4-20 have been considered and are persuasive:
The Applicant asserts “Applicant respectfully submits that elements of amended independent claim 1 are directed to an improvement in the field of automatic creation of electronic communications personalized for each of a plurality of individual customers. Thus, amended independent claim 1 integrates the subject matter into the practical application of automatic creation of the electronic communication in a specific way, thereby eliminating the manual effort and redundancy involved in deciding and configuring the audience and specific visual presentation across several campaigns in order to execute a personalized electronic communication strategy…The elements of amended independent claim 1 demonstrate practical application by providing continuous learning of a machine learning model using decision outcomes and historical data, and automatically creating an electronic communication personalized for each of the plurality of individual customers by dynamically configuring the electronic communication for each of the plurality of individual customers using decision making by the machine learning model. Specifically, the elements of amended independent claim 1 provide a technological solution to eliminate manual actions needed for selecting the audience for electronic communications and human decision making in selection of personalized content for the electronic communications, which are typical in the conventional systems for creating electronic communications for users…Thus, the Specification provides a technical explanation for implementing the invention in order to enable an improvement. Applicant further submits that the elements of amended independent claim 1 themselves reflect the improvement in technology. More specifically, as described in the Specification and reflected in the independent claims, a machine learning model is continuously learning using decision outcomes of the machine learning model. The machine learning model is further trained on historical data. The historical data include actions made by one or more of a plurality of individual customers of a client in response to one or more preceding electronic communications. The actions are made by the customers with respect to the one or more preceding electronic communications or with respect to a product or a service associated with the one or more preceding electronic communications. The machine learning model is then used to automatically create electronic communications personalized for each of the plurality of individual customers. The automatic creation of the electronic communications includes dynamically configuring the electronic communications for each of the plurality of individual customers using decision making by the machine learning model… Applicant respectfully submits that, in amended independent claim 1, a particular machine is used to implements the steps of the method. Specifically, amended independent claim 1 recites “the historical data being stored on a server and retrieved by the machine learning model from the server” and “sending the electronic communication to one or more computing devices associated with the plurality of individual customers to display the electronic communication on the one or more computing devices.” Independent claims 19 and 20 include similar elements. Therefore, the elements of independent claims 1, 19, and 20 provide applying a judicial exception with a particular machine.” 
The Examiner would additionally like to note that, according to the amendment filed on 04/26/2022, the claims recite “dynamic configuring the electronic communication for each of the plurality of individual customers into a single campaign for the client to optimize both relevancy for each of the plurality of individual customers and one or more desired business outcomes for the client, the dynamic configuring using at least a business context; wherein the electronic communication is dynamically configured to include at least personalized recommendations; training a machine learning model for performing some or all of decision making for the dynamic configuring, the training comprising performing continuous learning using decision outcomes of the machine learning model, the machine learning model also being trained on historical data, the historical data corresponding to a customer type that correspond to the plurality of individual customers in type, the historical data being stored on a server and retrieved by the machine learning model from the server, the historical data including actions performed by one or more of the plurality of individual customers in response to one or more preceding electronic communications, the actions being performed with respect to at least one of the following: the one or more preceding electronic communications and a product or a service associated with the one or more preceding electronic communications, and sending the electronic communication to one or more computing devices associated with the plurality of individual customers to display the electronic communication on the one or more computing devices; in response to the electronic communication, receiving an outcome preference from the one or more computing devices associated with the plurality of individual customers; and using the outcome preference to further train the machine learning model.” The independent claims satisfy the Prong 2 consideration because they are indicative of integration into a practical application. The independent claims are indicative of integration into a practical application because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. applying machine learning model to historical data wherein the results/responses are fed back into the model to improve the machine learning) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, the rejection(s) of claim(s) 1, 2, and 4-21 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 12-15 of the Remarks disclosed, filed on 04/26/2022, with respect to the 35 U.S.C. § 102(a)(1) rejection(s) of claim(s) 1, 2, and 4-20 over Monteforte have been considered but are not persuasive. The Applicant asserts “Monteforte relates to a marketing system for providing recommendations to the user. In Monteforte, the marketing system engages consumers in an ongoing dialog with the marketing system to collect information pertinent to consumers. Specifically, questions are generated that are designed to elicit information concerning user preferences, opinions, and attitude. These questions are provided to the user and the user is prompted to provide answers to the questions. These answers are stored to a data store (see paragraphs [0005] and [0128] of Monteforte). Therefore, in Monteforte, the machine learning components use answers collected from users in response to prompting users to answer questions.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to  ¶¶ [0111] [0112] of the Monteforte reference which discloses historical data includes user’s previous interaction with advertisements wherein the model retrieves historical data in order to analyze it and classify user into segment/outcome preference. Examiner notes that advertisements are an electronic communication and promote a product or service. Examiner would also like to refer the Applicant to ¶¶ [0130]-[0132] of the Monteforte reference which discloses in response to offers viewed/activated/redeemed, an action that will drive the desired outcome or outcome preference is determined, wherein the analysis is performed according to a machine learning process. Therefore, the rejection(s) of claim(s) 1, 2, and 4-21 under 35 U.S.C. § 102(a)(1) is provided above with updated citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
May 6, 2022